DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Allowable Subject Matter
Claims 1-20 are allowed.  
The following is an examiner’s statement of reasons for allowance:  
Regarding claims 1 & 16, 
The prior art does not disclose or suggest the claimed “a closed channel extending from the chamber and operably connected to the door insert; and a piston operably coupled to the seat and positioned within the chamber, wherein: in response to a load being applied to the seat, the piston is compressed and pressure is provided through the closed channel and onto the door insert, thereby moving the door insert from the starting position to the retracted position, and in response to the load being removed from the seat, the piston is decompressed and the pressure is released through the closed channel, thereby causing the door insert to move from the retracted position to the starting position” in combination with the remaining claim elements as set forth in claims 1 & 16.  
Regarding claim 11, 
The prior art does not disclose or suggest the claimed “operably connecting a closed channel between the chamber and the door insert, wherein, in response to a load being applied to the seat, the piston is compressed and pressure is provided through the closed .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY ANDREW BONNETTE whose telephone number is (571)270-7556.  The examiner can normally be reached on M-Th 6:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/RODNEY A BONNETTE/Primary Examiner, Art Unit 3647